



Exhibit 10.36






GAMING AND LEISURE PROPERTIES, INC.
RESTRICTED STOCK AWARD TERMS
All Restricted Stock is subject to the provisions of the Gaming and Leisure
Properties, Inc. 2013 Long Term Incentive Compensation Plan (the “Plan”) and any
rules and regulations established by the Compensation and Governance Committee
of the Board of Directors of Gaming and Leisure Properties, Inc. A copy of the
Plan is available on the Merrill Lynch website under Document Library/Plan
Documents. Unless specifically defined herein, words used herein with initial
capitalized letters are defined in the Plan.
The terms provided herein are applicable to Restricted Stock Awards. Different
terms may apply to any future awards under the Plan.
I.PAYMENT FOR SHARES


There is no exercise price or other payment required in exchange for a
Restricted Stock Award.
II.    FORFEITURE RESTRICTIONS/LAPSE OF RESTRICTIONS


Restricted Stock Awards are subject to forfeiture until lapse of such forfeiture
restrictions at the rate of 25% quarterly, measured from the date the award is
granted. In the event of an Award holder’s death, disability, retirement or
other termination of employment or service as a director, the forfeiture
restrictions on a Restricted Stock Award shall lapse or shares of Restricted
Stock forfeited as follows:
A.Death and Disability: On the date of death or termination of employment as a
result of a Disability (as determined by the Plan) all remaining restrictions
will lapse.


B.Change of Control (as defined by the Plan): All remaining restrictions will
lapse.


C.All Other Termination Events: All shares subject to forfeiture restrictions on
the date of termination (as defined by the Plan) shall be forfeited.


The “lapse” of such forfeiture restrictions means that the Common Stock subject
to the Award shall, thereafter, be fully transferable by the Award holder,
subject to compliance with Section VI of these Award terms. Until the lapse of
such forfeiture restrictions an Award holder may not sell, transfer, pledge or
otherwise dispose of the shares of Common Stock subject to a Restricted Stock
Award. There are no additional events or occurrences that shall lead to lapse of
any forfeiture restrictions on this Award.
III.    LEAVES OF ABSENCE


For purposes of a Restricted Stock Award, service as an employee or director, as
applicable, does not terminate with a leave of absence. Please refer to Section
12.12 of the Plan for the impact of a leave of absence.


 





--------------------------------------------------------------------------------





IV.    STOCK CERTIFICATES


During the restricted period the shares underlying a Restricted Stock Award will
be held for the holder by the Company. After the lapse of any applicable
forfeiture restrictions, the shares of Common Stock will be released to the
Award holder in the form of uncertificated shares.


V.    VOTING AND DIVIDEND RIGHTS


An Award holder may vote the shares Common Stock underlying a Restricted Stock
Award and will receive any dividends paid with respect to such shares even
before the lapse of forfeiture restrictions. Dividends with respect to a
Restricted Stock Award will be paid on the same date or dates that dividends are
payable on the Common Stock to Company shareholders generally.


VI.    WITHHOLDING TAXES


No evidence of shares of Common Stock will be released or issued to an Award
holder unless such holder has made arrangements, acceptable to the Company, to
pay any withholding taxes that may be due as a result of the lapse of the
forfeiture restrictions. In accordance with the Plan, an Award holder is
authorized to make payment of any such withholding tax in cash, by payroll
deduction, by authorizing the Company to withhold shares of Common Stock from
this Award or by surrendering to the Company shares of Common Stock already
owned by such holder. In the event an Award holder elects to authorize the
Company to withhold shares of Common Stock from this Award, such holder can only
authorize the retention of shares of Common Stock equal to the minimum tax
withholding obligation. The fair market value of the shares of Common Stock
retained by the Company or surrendered by an Award holder shall be determined in
accordance with the Plan as of the date the tax obligation arises.


VII.    NO RIGHT TO CONTINUED SERVICE


A Restricted Stock Award does not give the holder the right to continue in
service with the Company in any capacity. The Company reserves the right to
terminate a holder’s services at any time, with or without cause, subject to any
employment agreement or other contract.


VIII.    ADJUSTMENTS


In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of shares of Restricted Stock subject to a Restricted
Stock Award that remain subject to forfeiture will be adjusted accordingly.







